Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All of the references cited in the International Search Report have been considered.  The most pertinent of these references have been applied below.
	
	
Election/Restrictions
The applicant has elected Group I and Species A (claims 1, 8, 12, 18, 24, 39, 59, and 61) without traverse.  
This restriction is made FINAL.  The restriction and election of species as stated in the previous office action are repeated here as such. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, 12, 18, 24, and 39 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (Electrochimica Acta, listed on ISR and IDS).
As to claims 1, 8, 12, 18, 24, and 39 Lim (abs., scheme 2) discloses:

    PNG
    media_image1.png
    245
    458
    media_image1.png
    Greyscale
. The above -SO2-phenylene- group can be considered as the claimed L2 being 4-substitueted heteroaryl and the claimed L3 being absent. 
As to claim 39, the above polymer contains species of the corresponding L1 being m/o-phenylene.

Claim(s) 1, 8, 12, 18, 24, 39, 59, and 61, is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (US 8110636).
1, 8, 12, 18, 24, 39, 59, and 61, Fujimoto (abs., claims, examples, figures, schemes, 4:50-65) discloses:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

Particularly to claims 59 and 61, Fujimoto discloses:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
In light of this, one of ordinary skill would at once envisage selecting the aforementioned Ar2=biphenylene (out of about 20 functionally equivalent arylene comonomer candidates) to anticipate claims 59 and 61, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 59 and 61 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 8110636).
Fujimoto of Anderson is adequately set forth in ¶2 and is incorporated herein by reference.  
Therefore, it would have been obvious to one of ordinary skill in the art to have replaced 1,4-diethynylbenzene with 1,4-diethynylbiphenyl because of their equivalent functionality as arylene comonomers to produce a sulfonated polyarylene copolymer.  These conditions appear to equally apply to both productions using similar arylene comonomers. This adaptation would have obviously yielded instantly claimed structures.  
	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHANE FANG/Primary Examiner, Art Unit 1766